STONE, J.
When a minor distributee has a- regularly appointed guardian, who is present, representing his ward, on the final settlement of the administrator, it is not necessary that the minor or infant should be represented by a guardian ad litem. Not only would the double representation be cumbrous, and possibly inharmonious, but it is to be presumed the regularly appointed guardian would more carefully guard the interests of his ward, than a guardian ad litem would.—Jones v. Fellows, 58 Ala. 343. No irregularity, save the above, has been charged to have occurred in the Probate Court settlement, which the present bill seeks to overhaul. No excuse the law can recognize has been offered, why the errors and omissions complained of were not raised in the Probate Court. “ The final settlement of an administration in the Court of Probate, necessarily involves a final adjustment- of the accounts of the administrator, charging him with all wherewith by law he is chargeable, and crediting him with all wherewith he should be *347credited. Tlie decree rendered tliereon is as valid, and of the same conclusive operation, as the decree of a court of equity, rendered on a bill seeking from him an account, except so far as the statute authorizes a court of equity to intervene for the-correction of errors of law or of fact.”—Hutton v. Williams, 60 Ala. 107; Moore v. Lessueur, 33 Ala. 237, 243; Waring v. Lewis, 53 Ala. 615; Jones v. Fellows, supra; Glenn v. Billingslea, 64 Ala. 345.
Neither the original, nor the amended bill, offers any sufficient excuse why the probate rulings complained of were not objected to and prevented in that court; and the decree of the-chancellor must be affirmed.
Briokell, C. J., not sitting.